IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                                NO. 2014-CA-00224-COA

JOHN P. LAYTON JR.                                                          APPELLANT

v.

AMANDA REECE LAYTON                                                           APPELLEE


DATE OF JUDGMENT:                          01/13/2014
TRIAL JUDGE:                               HON. JOE DALE WALKER
COURT FROM WHICH APPEALED:                 SIMPSON COUNTY CHANCERY COURT
ATTORNEYS FOR APPELLANT:                   JOHN R. REEVES
                                           JOHN JUSTIN KING
ATTORNEYS FOR APPELLEE:                    J. EDWARD RAINER
                                           GARY LEE WILLIAMS
NATURE OF THE CASE:                        CIVIL - DOMESTIC RELATIONS
TRIAL COURT DISPOSITION:                   EQUITABLY DIVIDED PROPERTY AND
                                           AWARDED APPELLEE PERIODIC
                                           ALIMONY
DISPOSITION:                               AFFIRMED - 11/24/2015
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE IRVING, P.J., MAXWELL AND WILSON, JJ.

       WILSON, J., FOR THE COURT:

¶1.    On January 17, 2014, the Simpson County Chancery Court granted Amanda Reece

Layton a divorce from John Layton Jr. on the ground of habitual cruel and inhuman

treatment. On appeal, John challenges the chancellor’s equitable distribution of the couple’s

property and debts, award of alimony to Amanda, and provisions of the judgment requiring

him to obtain a life insurance policy for Amanda’s benefit and pay her attorney’s fees.

Finding no error, we affirm.
                        FACTS AND PROCEDURAL HISTORY

¶2.    Amanda and John were married on July 8, 2000, in Pike County. They separated on

July 22, 2010. There were no children born to the marriage.1 John filed a complaint for

divorce on August 8, 2010, alleging adultery and habitual cruel and inhuman treatment or,

in the alternative, irreconcilable differences. Amanda responded and counterclaimed for

divorce on the grounds of habitual cruel and inhuman treatment, habitual drunkeness, and

adultery or, in the alternative, irreconcilable differences.

¶3.    The chancellor held a hearing on January 10, 2011, and entered a temporary order

requiring John to provide health insurance for Amanda, to return a car to her and pay the

insurance and debts related to it, to pay $2,630 per month in temporary alimony, and to not

dissipate assets. John was given use of a truck and the marital home and required to pay the

associated debts and insurance. Amanda was ordered to pay $780 in credit card bills.

¶4.    The case was tried in four different courthouses over parts of eleven days during the

next two-plus years. The chancellor entered the final judgment on January 17, 2014, granting

Amanda a divorce from John on the ground of John’s habitual cruel and inhuman treatment.2

¶5.    The chancellor found that John, who works as an oilfield drilling consultant, had a

gross monthly income of $22,000 and net monthly income of $13,420 at the time of trial. In

contrast, Amanda was employed as a medical office assistant with a gross monthly income



       1
      John has a child from a previous relationship, and he fathered a child with another
woman during his separation from Amanda.
       2
         John presented his case for divorce first, but the chancery court found that John
failed to prove a fault-based ground for divorce.

                                               2
of only $1,381, and she had moved back in with her parents in order to make ends meet.

Amanda attended junior college and several semesters of college on two different occasions

a number of years ago but never graduated. The chancellor concluded that she was unlikely

to complete any college degree at this point.

¶6.    The chancellor calculated that his equitable distribution of the parties’ assets and

liabilities left John with total assets of $505,701.41 and total debt of $874,183.91. Marital

assets given to John include, inter alia, the marital home, valued at $320,000; a separate 30-

acre tract of land, valued at $60,000; a truck; a Hummer; a tractor; a mower; two ATVs; a

horse trailer; five horses; a boat; and a one-half interest in a mobile home. The marital debts

assigned to John include, inter alia, the mortgage on the marital home of $263,789; the debt

on the separate 30-acre tract of $31,407; various federal and state tax debts totaling

approximately $366,000; and the debt on a 2010 Lexus being driven by Amanda of $54,610.

The chancellor also found that $86,311.44, representing nine-twelfths of the couple’s 2011

federal tax debt, was nonmarital debt for which John was solely responsible. Finally, the

chancellor found that John owed $48,578 on a 2011 Chevy Tahoe that he had purchased after

the court’s 2011 temporary order, which the chancellor deemed a nonmarital debt. John does

not challenge any of these findings on appeal. The chancellor included the two nonmarital

debts in his calculation of John’s total debt.

¶7.    The chancellor calculated that his equitable distribution left Amanda with assets of

$82,545.24 and debt of $20,039. This included the 2010 Lexus, valued at $46,000; some

personal property; and miscellaneous debts. The chancellor also awarded Amanda $2,900



                                                 3
per month in periodic alimony. Finally, the chancellor ordered John to obtain a $100,000 life

insurance policy with Amanda as the beneficiary and to pay Amanda’s attorney’s fees of

$38,085.93.

¶8.    John does not contest the chancellor’s finding that Amanda was entitled to divorce on

the ground of habitual cruel and inhuman treatment. He challenges only the financial aspects

of the divorce judgment. On appeal, he asserts that the chancellor erred by assigning him the

bulk of the parties’ debt, by awarding alimony, and by requiring him to obtain a life

insurance policy with Amanda as the beneficiary and to pay her attorney’s fees.

                                STANDARD OF REVIEW

¶9.    “Under the standard of review utilized to review a chancery court’s findings of fact,

particularly in the areas of divorce [and] alimony . . . , this Court will not overturn the court

on appeal unless its findings were manifestly wrong.” In re Dissolution of Marriage of

Wood, 35 So. 3d 507, 512 (¶8) (Miss. 2010) (quoting Duncan v. Duncan, 774 So. 2d 418,

419 (¶4) (Miss. 2000)).       A finding is not “manifestly wrong” unless the error is

“unmistakable, clear, plain, or indisputable.” Mosley v. Atterberry, 819 So. 2d 1268, 1272

(¶16) (Miss. 2002).

¶10.   Pure questions of law are reviewed de novo. Wood, 35 So. 3d at 512 (¶8). However,

when reviewing a chancellor’s equitable distribution of property, this Court does not apply

or reevaluate the Ferguson factors3 de novo but only “reviews the judgment to ensure that

the chancellor followed the appropriate standards and did not abuse his discretion.” Phillips



       3
           Ferguson v. Ferguson, 639 So. 2d 921, 928 (Miss. 1994).

                                               4
v. Phillips, 904 So. 2d 999, 1001 (¶8) (Miss. 2004). Likewise, when reviewing decisions on

alimony, we do not apply or reweigh the Armstrong factors4 de novo but instead recognize

that “[a]limony awards are within the discretion of the chancellor, and . . . will not be

reversed on appeal unless [the chancellor] abused his discretion.” Parker v. Parker, 934 So.

2d 359, 361 (¶3) (Miss. Ct. App. 2006) (quoting Ethridge v. Ethridge, 648 So. 2d 1143,

1145-46 (Miss. 1995)); accord Tilley v. Tilley, 610 So. 2d 348, 351 (Miss. 1992) (“The

amount of alimony awarded is a matter primarily within the discretion of the chancery court

because of its peculiar opportunity to sense the equities of the situation before it.”). Finally,

“[t]he award of attorney fees in divorce cases is left to the discretion of the chancellor,

assuming he follows the appropriate standards.” Creekmore v. Creekmore, 651 So. 2d 513,

520 (Miss. 1995).

                                         ANALYSIS

       I.       Equitable Distribution

¶11.   John first complains that the chancellor assigned of all of the couple’s $450,000-plus

tax debt to him, which ultimately left him with total debts that exceeded his total assets by

$368,482. Specifically, John claims that the chancellor “found that $452,587.83 of the taxes

owed by the parties was marital debt but made John pay all of it.” This is not entirely correct.

As noted above, the chancellor found that $86,311.44 of the couple’s 2011 tax debt was

John’s nonmarital debt and his responsibility alone, and John has not challenged this factual

finding on appeal.



       4
           Armstrong v. Armstrong, 618 So. 2d 1278, 1280 (Miss. 1993).

                                               5
¶12.   More important for purposes of this appeal, John’s argument on this issue fails to

identify any abuse of discretion or reversible error. John quotes the eight factors enumerated

in Ferguson but addresses only two: he notes (correctly) that the chancellor found that

neither party was more wasteful than the other (factor two) and then asserts (incorrectly) that

“[t]he fifth factor set forth in Ferguson, i.e., ‘Tax and other economic consequences, and

contractual or legal consequences to third parties, of the proposed distribution,’ was ignored

by the lower court.” This is incorrect. The chancellor specifically noted: “No testimony was

presented . . . regarding this factor. . . . [T]he Court is aware [a] federal tax lien attaches to

all real and personal property of the parties.” John simply misunderstands the meaning and

application of this factor. It requires the chancellor to consider tax consequences resulting

from the division of property itself, see Davis v. Davis, 832 So. 2d 492, 500-02 (¶¶30-37)

(Miss. 2002), not the mere happenstance that some of the couple’s preexisting debts are tax

debts. As the chancellor correctly found, there is no evidence that assignment of the tax debt

to John had any additional tax consequences.5 John’s flawed criticism of the chancellor’s

consideration of one of the eight Ferguson factors has no merit.

¶13.   John ultimately asserts that reversal is required because “[t]here is nothing in the

record to support such a vast disparity in debt delegation.” This simply is not the case. The

chancellor considered each of the eight Ferguson factors and found, inter alia, that Amanda

       5
         The chancellor did find that “John, because of his substantial income, has the ability
to eventually work out from under [the tax liens] and taxes owed”—“unless he falls back
into his previous reckless spending habits.” He found that “Amanda, on the other hand,
could never pay these amounts based on the salary she will be able to earn.” The
chancellor’s assignment of the couple’s tax debts to the spouse with the ability to pay them
positively benefits “third parties,” Ferguson, 639 So. 2d at 928, namely, taxpaying citizens.

                                                6
had “done her best to contribute to the stability and the harmony of the marital relationship

despite John’s abusive ways”; and that John has substantial income, earning power, and

prospects, whereas Amanda does not. Indeed, at the time of trial, John’s net income was ten

times Amanda’s gross income. John does not challenge these underlying factual findings on

appeal. The chancellor also noted that he had given John the vast majority of the real and

personal property to which the tax liens attached and that John, not Amanda, had the ability

to repay the tax debts.

¶14.   The chancellor’s decision was not an abuse of discretion. “[T]he goals of equitable

distribution are a fair division of marital property based on the facts of each case and

termination of the legal relationship in a manner which each party may realize self-

sufficiency.” Seymour v. Seymour, 960 So. 2d 513, 519 (¶15) (Miss. Ct. App. 2006) (citing

Ferguson, 639 So. 2d at 929). “Equitable distribution does not mean equal distribution,”

however, id. (quoting Lauro v. Lauro, 924 So. 2d 584, 590 (¶23) (Miss. Ct. App. 2006)); and

“an unequal division may be appropriate under certain circumstances,” Dickerson v.

Dickerson, 34 So. 3d 637, 645 (¶30) (Miss. Ct. App. 2010). The chancellor’s determination

that this is such a case was not abuse of discretion.         Considering the chancellor’s

unchallenged findings regarding the vast disparity in the parties’ present income and future

earning capacity and prospects, the chancellor’s decision to assign John most of the couple’s

debt—while awarding Amanda a car and some personal property to assist her efforts to

realize self-sufficiency—was hardly an abuse of discretion.

       II.    Alimony



                                             7
¶15.   With respect to alimony, John raises one narrow legal issue. The dissent6 constructs

a series of substantially different arguments for John. We will first address the issue that

John actually raised on appeal and then address the dissent’s contentions.

              A.      John’s Actual Argument on Appeal

¶16.   John challenges the chancellor’s award of $2,900 in periodic alimony to Amanda.

John does not challenge either the amount or the type of alimony awarded. Rather, he makes

only a broad, one-page argument that “alimony should not have even been considered” for

the sole reason that the chancellor’s equitable property division left him with a negative net

worth but left Amanda with a positive net worth. After reciting the (deferential) appellate

standard of review of alimony awards, John argues as follows:

                When issuing the ruling the trial judge stated: “So I’m going to have
       to come up with a figure somewhere. But I’m going to go through the factors.
       I’m going to spell out if she’s entitled to alimony. Okay. I’m not supposed
       to even look at that until we do a Ferguson evaluation. But when we look at
       a Ferguson situation, there’s not going to be anything there. The case law
       says I can’t look at the Armstrong factors or consider them until we go
       through those.” When comparing Amanda’s assets and liabilities to those of
       John[], her net estate far exceeds that of John[]. The court correctly found that
       all of the assets awarded to John by the court are subject to a federal tax lien.
       When an equitable division of the marital estate has made adequate provision
       for the spouses, there should be no award of alimony. Alimony should only
       be considered if the property division leaves one spouse in a deficit. The party
       left in a deficit here is John, since he is ordered to shoulder 100% of the tax
       liabilities of the parties. Further, “[i]f there are sufficient assets to provide for
       both parties, then there is no more to be done.” Carter v. Carter, 98 So. 2d
       1109, 1112 (Miss. Ct. App. 2012). John was effectively left with no estate,
       as everything he was awarded is encumbered by a federal tax lien that he has
       to pay. Since John therefore effectively has no estate left, Amanda’s estate

       6
         The separate opinion concurs with this opinion as to the equitable division of the
marital property only. Because our references to the separate opinion address its dissenting
views, we refer to it as the dissent.

                                                8
       exceeded John’s, and John was saddled with 100% of the heavy tax debt,
       alimony should not have even been considered. The award of alimony should
       be reversed.

John’s Br. at 6-7 (emphasis by John; citations omitted). That is John’s entire argument. It

is not supported by any other citations to the record. Nor did John file a reply brief. With

regard to alimony, the above paragraph is the entirety of the only argument he makes.

¶17.   The argument is based on a misunderstanding of applicable precedents. It is true that

alimony should not be considered unless the property division results in a “deficit” to one

spouse. See, e.g., Seymour v. Seymour, 960 So. 2d 513, 519 (¶16) (Miss. Ct. App. 2006).

But the “deficit” to which our cases refer is not one spouse’s receipt of assets with a lesser

net value than those allocated to the other spouse. Rather, the question is whether the spouse

seeking alimony is left “with a deficit with respect to having sufficient resources and assets

to meet his or her needs and living expenses.” Jackson v. Jackson, 114 So. 3d 768, 777

(¶22) (Miss. Ct. App. 2013) (emphasis added); accord, e.g., Pecanty v. Pecanty, 97 So. 3d

1263, 1266 (¶¶19-20) (Miss. Ct. App. 2012); Deborah H. Bell, Mississippi Family Law §

9.01[4][b], at 235 (2005).

¶18.   Thus, an unequal division of property does not preclude an award of alimony when

the chancellor finds that alimony is warranted based on an analysis of the Armstrong factors,

including the parties’ respective incomes and expenses, fault, and the length of the marriage.

See Pierce v. Pierce, 132 So. 3d 553, 565 (¶30) (Miss. 2014) (“[T]he chancellor must

consider the [Armstrong] factors in determining whether alimony should be awarded . . . .”).

For example, on comparable facts, we affirmed an alimony award even though the division



                                              9
of marital property greatly favored the wife, the husband’s income was significantly less than

John’s, and the wife’s income was slightly more than Amanda’s. See Seymour, 960 So. 2d

at 519-20 (¶¶13-17). The primary financial consideration was not that the wife was awarded

more valuable marital property but that, despite “her share of the marital property,” her assets

and post-divorce income were insufficient to cover her basic monthly expenses. See id. at

520 (¶17). Under those circumstances, we held that the chancellor did not abuse his

discretion in awarding alimony. See id.

¶19.   Similarly, the chancellor in this case considered each of the Armstrong factors and

concluded that an award of alimony was proper because, even taking into account the

division of marital property, John’s income was sufficient to sustain his lifestyle, whereas

Amanda’s income was insufficient to meet her expenses, even after she had moved back into

her parents’ home. John does not challenge these factual findings, he does not address any

of the Armstrong factors, and he does not challenge the amount or type of the award. Rather,

his only argument is that “alimony should not have even been considered” for the sole reason

that the chancellor had already assigned him far more of the marital debt than he assigned

to Amanda. As Seymour plainly demonstrates, this broad argument fails. Even after the

marital property division, Amanda was left “with a deficit with respect to having sufficient

resources and assets to meet . . . her needs and living expenses.” Jackson, 114 So. 3d at 777

(¶22). For the same basic reasons that the chancellor did not abuse his discretion in dividing

the marital property, he also did not abuse his discretion by awarding Amanda alimony to

address this continuing “deficit.”



                                              10
              B.      The Dissent’s Arguments

¶20.   As discussed above, John advanced only one narrow legal objection to the

chancellor’s alimony award. His argument was only a page in length, and he challenged

none of the chancellor’s underlying factual findings. In contrast, the dissent, over the course

of fifteen pages, has developed a series of arguments and alleged issues with the award that

are not even hinted at in John’s brief. The dissent also challenges findings of fact that John’s

brief does not even mention, let alone address.

¶21.   The dissent’s approach is contrary to the general rule that we address only those issues

raised by the parties themselves. “This Court has no obligation to develop an appellant’s

argument. Simply stated, we will not act as an advocate for one party to an appeal.”

Roundstone Dev. LLC v. City of Natchez, 105 So. 3d 342, 349 (¶34) (Miss. Ct. App. 2011)

(emphasis added), aff'd,105 So. 3d 317 (Miss. 2013); see also Mack Trucks Inc. v. Tackett,

841 So. 2d 1107, 1117 (¶31) (Miss. Ct. App. 2003) (“It is well established that an appellant

must brief an issue for it to be reviewed on appeal.”).

¶22.   Similarly, “[i]t is not this Court’s place to second-guess a chancellor’s findings when

the parties have not.” In re Estate of Ladner, 909 So. 2d 1051, 1056 (¶21) (Miss. 2004).

This Court should not be in the business of combing a 1,000-plus-page transcript for possible

errors based on a single-page argument that no alimony should have been awarded. See Little

v. State, 744 So. 2d 339, 346 (¶28) (Miss. Ct. App. 1999) (“It is not the obligation of this

Court to independently search the record front to back to ferret out those facts that would




                                              11
bear on the issue.”).7

¶23.   Moreover, an important purpose of the appellant’s brief is “to notify opposing counsel

of the questions to be presented and the authorities relied on in reference thereto.” Dozier

v. State, 247 Miss. 850, 851-52, 157 So. 2d 798, 799 (1963). Because John did not raise

these issues himself, Amanda has had no opportunity to respond to the dissent’s arguments.

For all these reasons, the dissent’s arguments are not properly before the Court.8

Nonetheless, we will address them.

                         1.   The chancellor’s mid-hearing comments about
                              alimony do not require automatic reversal.

¶24.   The dissent cites two instances during the hearing in which the chancellor indicated

that he was likely to or would award alimony. With little analysis, the dissent then declares

that “[t]he alimony award should be reversed and remanded for this reason alone.” Post, at


       7
         Despite the length of the transcript, John’s brief does not include the statement of
facts required by Mississippi Rule of Appellate Procedure 28(a)(4). Thus, the dissent truly
has had to “search the record front to back to ferret out . . . facts” to support its arguments.
Little, 744 So. 2d at 346 (¶28).
       8
         The dissent cites a pro se appeal from a decision of the Employment Security
Commission in which we stated that it was “not necessary to consider” the pro se appellant’s
one-page “argument unsupported by authority.” Routt v. Miss. Emp’t Sec. Comm'n, 753 So.
2d 486, 487 (¶4) (Miss. Ct. App. 1999). See Post, n.17. Nonetheless, we opted to “examine
the record and determine whether an error occurred,” we found that the appeal was “without
merit,” and we affirmed in a short opinion. Routt, 753 So. 2d at 487-88 (¶¶1, 4). It is one
thing to exercise our discretion to review a limited record on a claim for unemployment
benefits and affirm on the merits despite the pro se appellant’s perfunctory brief. It would
be quite another matter to reverse a chancellor’s reasoned judgment, rendered on a
voluminous record following a lengthy trial, based on arguments and claims that the
appellant’s experienced attorneys chose not to raise on appeal—arguments developed sua
sponte after all briefs were filed, so that the appellee has had no opportunity to respond.
Again, “[s]imply stated, we will not act as an advocate for one party to an appeal.”
Roundstone Dev. LLC, 105 So. 3d at 349 (¶34) (emphasis added).

                                              12
(¶58). This is not an argument that John made, and we are aware of no precedent

establishing such a rule of automatic reversal.

¶25.   To provide some additional context, the first comments quoted by the dissent occurred

near the end of the fourth day of testimony in this matter (over 600 pages into the transcript).

By this point, both John and Amanda had already testified and been cross-examined at

length, and it was abundantly clear that their debts far exceeded their assets, that John had

substantial income, and that Amanda’s income was insufficient to meet her living expenses.

Based on this, the chancellor simply stated that although he had not “heard the whole case,

. . . from what [he had] heard so far,” he expected to award Amanda “some type of alimony.”

He did so in the course of encouraging the parties to discuss settlement. It is true that

alimony should be awarded only after the equitable division of property, and so perhaps the

chancellor should have been more circumspect in his comments. That said, the fact that the

chancellor offered the parties his impressions of the first four days of testimony is hardly

“plain error”9 requiring automatic reversal.

¶26.   The second comments quoted at length by the dissent came after the conclusion of all

of the testimony and evidence (more than one thousand pages into the transcript), just before

the chancellor took the case under advisement. The substance of these comments was

essentially the same. The chancellor correctly stated that he was required to do a Ferguson

(equitable property division) analysis before an Armstrong (alimony) analysis. But he



       9
         See Miss. Real Estate Appraiser Licensing & Certification Bd. v. Schroeder, 980 So.
2d 275, 289 (¶38) (Miss. Ct. App. 2007) (discussing the requirements for recognizing “plain
error”).

                                               13
observed that “when we look at Ferguson, there’s not going to be anything there”—i.e., the

parties have a negative net worth. That being the case, and given Amanda’s income level,

the chancellor intended to award alimony—as he put it, “[t]he only thing I can do is see you

get by.” Again, the chancellor’s comments are hardly plain error requiring automatic

reversal. These comments aside, the chancellor’s subsequent ruling from the bench properly

addressed property division first and then alimony after determining there was a need for it.

¶27.   Finally, we note that the case that the dissent cites for its rule of automatic reversal,

Williamson v. Williamson, 81 So. 3d 262 (Miss. Ct. App. 2012), is readily distinguishable.

There, the chancellor did not merely discuss alimony before making an equitable division of

the property but actually “[a]ccomplish[ed] the equitable division of the marital property by

use of periodic alimony.” Id. at 270 (¶18) (emphasis added). We held that by fusing the two

issues, the chancellor “confused the issue of the equitable division of the marital home and

the issue of whether, after an equitable division of the marital property, [the] case warrant[ed]

alimony.” Id. There is no such confusion in the chancellor’s ruling in this case.

                      2.     The chancellor adequately considered “John’s
                             ability to maintain a reasonably comfortable
                             lifestyle for himself.”     John was not
                             “punished.” Amanda was not “rewarded”
                             with an “affluent and unreasonable” lifestyle.

¶28.   The dissent next asserts that “the chancellor’s findings do not touch on John’s ability

to maintain a reasonably comfortable lifestyle for himself.” Post, at (¶59). Neither this

argument nor the facts marshaled in support of it are found in John’s brief, and so Amanda’s

brief does not contain a response. Nevertheless, we will touch on some of the record



                                               14
evidence that supports the chancellor’s award.

¶29.   In the final updated Rule 8.0510 form that he signed and filed with the court, John

represented that he had a monthly gross income of $22,000 and a monthly net income of

$13,420 from his work as an oilfield consultant. His previously filed 8.05s had reflected a

gross monthly income of as much as $27,300. In any event, the final updated 8.05 reflects

that John has a net (after-tax) annual income of over $161,000.

¶30.   To be sure, John claimed that after-tax income of $161,000 was not enough to support

himself and pay debts and alimony, and the dissent apparently finds his testimony

compelling. See post, at (¶63) (“John testified . . . : ‘I can’t do it. I could work every day 365

days a year and I still wouldn’t do it. I couldn’t do it. It’s not feasible for me to do it.’”).

While the dissent apparently accepts John’s claim at face value, the chancellor was not

required to do so.       Some of John’s claimed needs are unnecessary or at least

questionable—by way of example only, John claimed “maid” expenses of $250 per month,

and his earlier 8.05s claimed “entertainment” expenses of $850 per month and “pet

expenses” ranging from $750 to $1,150. And while John complains of the tax debts, which

were no doubt substantial, John cited to no evidence regarding the ongoing monthly

payments that would be required to pay them. Based on the evidence presented at trial, we

cannot say that the chancellor manifestly erred in concluding that John could afford to and

should pay periodic alimony.

¶31.   Having accepted John’s claim that the chancery court has rendered him destitute, the



       10
            UCCR 8.05.

                                               15
dissent argues that the award must have been intended to “punish” him and to “restore”

Amanda to “her previous lifestyle.” See post, at (¶64). We are unable to infer such an intent

from the chancellor’s ruling. While Amanda’s net income of about $800 per month plus

$2,900 in periodic alimony will be sufficient to meet her reasonable living expenses, we fail

to see how it will restore her to an “affluent and unreasonable lifestyle,” as the dissent

contends. Nor is there any evidence that the ruling was intended to “punish” John. The

chancellor recognized that both parties were to blame for the tax debts11 and simply assigned

those debts to the party with the earning capacity to pay them.

¶32.   Finally, the dissent infers that Amanda really wanted rehabilitative alimony and thus

argues that the chancellor should have awarded rehabilitative alimony, if anything. Post, at

(¶¶66-68). However, Amanda specifically requested periodic alimony both in her testimony

and in pleadings.

                      3.     The chancellor applied the Armstrong factors,

       11
           The dissent, in contrast, seems to find greater fault with Amanda, arguing that
“John testified that Amanda managed the family money, handled their banking account, and
wrote nearly all of the checks for the family. Amanda wrote the checks for ATVs, horses,
vacations . . . .” Post, at (¶62) (emphasis added). While the couple clearly spent significant
sums that they could not afford on horses, Amanda testified, “[John] told me to [write the
checks for the horses]. That was his money. He always made that very clear. It was his
money. He earned it. And he could do what he wanted to with it.” She testified that she
does not ride horses and that she “hated horses and hated going to [horse] shows.” There
was similarly conflicting testimony about the ATVs and other vacations. Having heard all
this testimony, the chancellor found that “John was the person who made the income and the
decisions about what the money was spent for.” It is therefore unclear why the dissent
places such stock in what “John testified” to. It is well established that such conflicts in the
evidence and credibility determinations are for the chancery court, not this Court, to sort out.
See, e.g., Irle v. Foster, No. 2012-CT-00711-SCT, 2015 WL 5854401, at *4 (¶¶21-24) (Miss.
Oct. 8, 2015); McNeese v. McNeese, 119 So. 3d 264, 275 (¶32) (Miss. 2013); Powell v.
Ayars, 792 So. 2d 240, 243 (¶6) (Miss. 2001).

                                              16
                            he committed no abuse of his discretion, and
                            John does not argue otherwise.

¶33.   The dissent next argues that “[t]he chancellor erroneously applied the Armstrong

factors to the facts and evidence presented in this case.” Post, at (¶69). This is yet another

argument that John does not make. In fact, John’s brief does not mention any of the

Armstrong factors or any of the various sub-issues that the dissent raises under this heading.

¶34.   It is also worth repeating that our standard of review on this issue is abuse of

discretion. “As long as the chancellor follows [Armstrong’s] general standard, the amount

of the award is largely within his discretion.” Klauser v. Klauser, 865 So. 2d 363, 366 (¶10)

(Miss. Ct. App. 2003) (quoting Gray v. Gray, 562 So. 2d 79, 83 (Miss. 1990)). The

chancellor’s underlying factual findings will not be set aside unless “clearly erroneous.” Id.

at 366 (¶7) (emphasis added). So when the dissent asserts that the chancellor “erred” or

“erroneously applied the Armstrong factors” or that a different type of alimony would be

“more suited” for this case, it is not applying the correct standard of review.

¶35.   Setting aside the fact that John waived this issue, and applying the correct standard

of review, there is no basis for reversing.       In his ruling from the bench, the court

methodically discussed and considered each of the Armstrong factors. The dissent criticizes

his apparent misstatement of Amanda’s age as 39 (post, at (¶70)), but he correctly stated her

age (34 at the time) at the outset of his ruling. The misstatement is inconsequential,

particularly since the chancellor also recognized that Amanda is in good health and has no

medical condition that would prevent her from working. John obviously did not think the

issue important or prejudicial, as his brief never even tells us Amanda’s age.


                                             17
¶36.   The dissent next argues that the chancellor erred by citing John’s having fathered a

child with another woman as “fault or misconduct.” According to the dissent, this was error

because the parties were already separated (though still married) at the time. Post, at (¶71).

Regardless of whether this was error (John did not raise the issue), it was harmless because

the chancellor’s primary basis for finding “fault or misconduct” was his prior ruling (which

John does not challenge) that John was guilty of cruel and inhuman treatment of Amanda

sufficient to justify a fault-based divorce. This was based on testimony and photographic

evidence of a number of incidents of physical abuse and verbal abuse. Some of the abuse

described was particularly degrading and malicious. Amanda also testified that John falsely

accused her of having sex with her brother and her first cousin. When she was unable to

have a child despite undergoing fertility treatments, John told her that God was punishing her

for some great sin. Suffice it to say, there was ample other evidence of fault or misconduct

on John’s part. As such, the chancellor’s mention of John’s fathering a child with another

woman while still married to Amanda was harmless, even if it was error.

¶37.   The dissent says that “[t]he chancellor also erred by classifying John and Amanda’s

[ten-year] marriage as a ‘long-term marriage.’” The dissent says we have classified this as

a “moderate” length “at best.” Post, at (¶72) (citing Ericson v. Tullos, 876 So. 2d 1038,

1039, 1041 (¶¶5, 11-12) (Miss. Ct. App. 2004); Amacker v. Amacker, 33 So. 3d 493, 498

(¶26) (Miss. Ct. App. 2009)). Yet Ericson simply refers to a nine-year marriage as “of

moderate length,” without further discussion of the issue. Ericson, 876 So. 2d at 1041 (¶11).

And Amacker notes that the chancellor deemed an eleven-year marriage “a mid-term



                                             18
marriage that bordered on being a long-term marriage.” Amacker, 33 So. 3d at 498 (¶26).

We said “this factor weigh[ed] slightly in favor of” the spouse requesting alimony. Id. In

a recent case, we found no abuse of discretion in a permanent alimony award where the

chancellor deemed an “almost” eleven-year marriage “to be a lengthy one by ‘today’s

standards.’” Mamiaro v. Mamiaro, No. 2013-CA-02017-COA, 2015 WL 4496194, at *7

(¶33) (Miss. Ct. App. July 21, 2015) (Carlton, J., concurring in part and dissenting in part);

see id. at *1, *4 (¶¶1, 18-19) (majority op.) (finding no abuse of discretion).12 Finally, in

Rogillio v. Rogillio, 101 So. 3d 150 (Miss. 2012), the husband filed for divorce less than ten

years into the marriage, and the Supreme Court held that “the chancellor did not abuse her

discretion in finding that the length of the marriage favored [periodic] alimony.” Id. at 151,

155 (¶¶5, 21).

¶38.   Calling a ten-year marriage a “long” one may be a stretch. It may be inaccurate. But

given that the chancellor was well within his discretion in finding that the length of the

marriage favored periodic alimony, id., the particular adjective he chose to describe that

period of time cannot amount to reversible error. And it certainly is not plain error. John

apparently did not think it was prejudicial or error at all—his brief never even tells us how

long the parties were married.

¶39.    “The chancellor must analyze an overall combination of the listed factors, . . . not

highlight[] a single category . . . .” Hoggatt v. Hoggatt, 766 So. 2d 9, 12 (¶9) (Miss. Ct. App.

2000). The dissent’s quibbling with minor points in the chancellor’s thorough discussion of

       12
           Interestingly, out in California a statute specifically provides that “a marriage of 10
years . . . is a marriage of long duration.” Cal. Civ. Code § 4336(b).

                                               19
the Armstrong factors would not have amounted to an abuse of discretion even if John had

raised the issue, which he did not.

       III.   Life Insurance

¶40.   The chancellor also ordered John to maintain a $100,000 life insurance policy with

Amanda as the beneficiary “to secure John’s [financial] obligations to Amanda” under the

divorce judgment. John contends that the requirement that he maintain this life insurance

policy was error because the periodic alimony—and, hence, his financial obligations to

Amanda—would terminate upon his death.

¶41.   At the outset, we note that John cites no relevant authority for this contention, other

than the general proposition that periodic alimony terminates upon the payor’s death. Nor

does his half-page argument provide any meaningful analysis of the issue. It is the

appellant’s duty to provide relevant citations to authority and reasons to support his

contentions, and if he fails to do so, the issue may be deemed abandoned. See McNeil v.

Hester, 753 So. 2d 1057, 1075 (¶65) (Miss. 2000). Nonetheless, we address this argument

and conclude that the life insurance provision of the judgment was not an abuse of discretion.

¶42.   A spouse may be required to maintain life insurance in an amount sufficient to satisfy

financial obligations, including alimony, that would survive his death. See Coggins v.

Coggins, 132 So. 3d 636, 644 (¶35) (Miss. Ct. App. 2014). And although periodic alimony

payments do not vest until due and “terminate[] automatically upon the payor’s death” (at

least “absent an express agreement” that provides otherwise), we have “[r]ecogniz[ed] the

possibility that an alimony payor may fall behind in periodic-alimony payments and then die



                                             20
leaving those vested payments unsatisfied.” Id. at 644-45 (¶¶36-37). Therefore, a spouse

may be required to maintain life insurance in an amount sufficient to cover some amount of

periodic alimony. See id.

¶43.   In this case, the divorce judgment imposed a number of obligations on John to pay

fixed sums due 90 days, 120 days, one year, or two years from the entry of the judgment. By

our calculations, these various obligations totaled approximately $68,000 due from John to

Amanda. Most significant, this included approximately $38,000 in attorney’s fees, with half

due in one year and the other half due in two years. Thus, the $100,000 life insurance policy

that John was ordered to maintain was sufficient to cover his fixed obligations under the

judgment and approximately a year of periodic alimony in addition. We do not consider this

an abuse of discretion and therefore affirm.13 Compare with Coggins, 132 So. 3d at 644-45

(¶¶33-38) (holding that an order requiring “insurance . . . equivalent [to] thirty years worth

of [periodic] alimony payments” was “excessive” and an abuse of discretion).

       IV.      Attorney’s Fees

¶44.   The chancellor also awarded Amanda $38,085.93 in attorney’s fees after finding that

the fees were reasonable based on the McKee factors14 and that Amanda was unable to pay

them herself. There was evidence that Amanda’s parents had paid $23,283.67 toward her



       13
          We also note that the judgment requires John to maintain coverage “until further
order of [the chancery court].” If John makes timely payment of the fixed sums due under
the judgment, including attorneys’ fees, and remains current on his alimony obligations, we
assume that the court will consider a reduction or even elimination of this requirement at
some point in the future.
       14
            McKee v. McKee, 418 So. 2d 764, 767 (Miss. 1982).

                                             21
fee bill, and Amanda testified that she was obligated to repay her parents but lacked the

resources to do so.

¶45.   John does not challenge the reasonableness of the fees; rather, he argues only that

Amanda failed to prove her inability to pay. See, e.g., Dunn v. Dunn, 609 So. 2d 1277, 1287

(Miss. 1992) (a request for attorney’s fees generally requires proof of “inability to pay”). Yet

Amanda testified as follows:

       Q.     . . . [W]hat, if anything, would you have to do . . . for your parents since
              they have loaned you that money?

       A.     I have to pay every bit of that back.

       Q.     . . . And is there any way you can pay that back?

       A.     No, sir.

¶46.   John cites no evidence to contradict Amanda’s testimony but argues that it was

insufficient to meet her burden of proof without further evidence of a written contract or her

parents’ corroborating testimony. This argument lacks merit. The existence of an unwritten

obligation “raises an issue of fact,” and so we would not reverse the chancellor’s judgment

even if there had been “sharply divergent testimony” on this point. Harris v. Williams, 43

So. 2d 364, 365 (Miss. 1949). We certainly will not do so given that Amanda’s testimony

was uncontradicted. John cites no authority suggesting that a divorcing spouse’s obligation

to repay his or her parents for money advanced for legal fees is subject to a heightened

burden of proof. Indeed, in Armstrong, the Supreme Court held that it was an abuse of

discretion not to award fees based on the wife’s uncontradicted testimony that she had to

borrow funds from her parents to pay her lawyer. Armstrong, 618 So. 2d at 1282.

                                              22
¶47.   Moreover, only a few weeks ago, in a unanimous decision, this Court similarly

affirmed an award of attorney’s fees that the wife’s parents had paid for her. See Branch v.

Branch, No. 2013-CA-02120-COA, 2015 WL 5332359, at *10-*11 (¶¶55, 61) (Miss. Ct.

App. Sept. 15, 2015). In fact, we affirmed in Branch despite the chancellor’s “omission [of]

findings” regarding the circumstances of “the payments of [the wife’s] attorney’s fees by her

parents.” Id. at *11 (¶61) (emphasis added). We did so because “the chancellor accurately

relied on the financial position of [the wife],” i.e., her own inability to pay. Id. In this case

as well, there was substantial evidence that Amanda lacked the resources to pay the fees.

Accordingly, the chancellor did not abuse his discretion.

¶48.   The dissent echoes John’s attack on Amanda’s credibility. Post, at (¶82) (“I am

unpersuaded by Amanda’s testimony . . . .”).15 The dissent contends that Amanda’s

testimony was not credible because her parents had given her and John gifts in the past.

Specifically, the dissent seems to imply that Amanda’s parents thought nothing of gifting her

and John $25,000. To the extent that the incident referenced is even relevant, the dissent has

misunderstood Amanda’s testimony about it. Amanda testified as follows: John bought

another horse that they could not afford over Amanda’s objections and “behind [her] back.”

John’s unilateral, irresponsible purchase “left [them] with no money,” “[n]ot even enough

       15
         But see Irle, 2015 WL 5854401, at *4 (¶23) (“[W]ith respect, the dissent is without
authority to decide what the disputed testimony shows. That power lies with the chancellor
alone, who sat as the fact-finder and heard the testimony firsthand.” (brackets, quotation
marks omitted)); McNeese, 119 So. 3d at 275 (¶32) (“This Court gives deference to a
chancellor’s findings in regard to witness testimony, because the chancellor is able to
observe and personally evaluate the witnesses’ testimony and the parties’ behavior.”);
Powell, 792 So. 2d at 243 (¶6) (“It is for the chancellor to determine the credibility and
weight of evidence.”).

                                               23
to pay . . . bills.” For this reason, Amanda had to ask her mom “to borrow” $2,500. Her

mother misunderstood and loaned her $25,000 instead. Amanda realized the mistake,

immediately repaid $22,500, and later repaid the rest of the money as well. We fail to see

how Amanda’s previous repayment of money she borrowed from her parents contradicts her

testimony that she was obligated to do the same with respect to her attorney’s fees. The

dissent identifies no basis for overturning the chancellor’s award, and as discussed above,

both the Supreme Court and this Court have affirmed awards of attorney’s fees in materially

indistinguishable circumstances. See Branch, 2015 WL 5332359, at *10-*11 (¶¶55, 61); see

also Armstrong, 618 So. 2d at 1282 (reversing the chancellor’s denial of attorneys fees and

rendering a judgment for said fees).

¶49.   Finally, we note that the dissent asserts, without elaboration or support, that the

amount of attorney’s fees “appears excessive for a divorce case.” Post, at (¶79). As noted

above, this case was heard on eleven different days over the course of many months. John

vigorously litigated the division of property and the issue of alimony, among other matters.

John has not challenged the hourly rates of Amanda’s lawyers, the time they spent on this

matter, or the overall reasonableness of the fees they charges. Under the circumstances, there

is no basis in the record for deeming their fees “excessive.”

¶50.   For all of the above reasons, the chancellor’s findings related to attorney’s fees were

not “manifestly wrong.” Wood, 35 So. 3d at 512 (¶8) (quoting Duncan, 774 So. 2d at 419

(¶4)). In addition, the chancellor’s decision was based on “the appropriate standards,” and

he did not abuse his discretion. Creekmore, 651 So. 2d at 520. We therefore affirm the



                                             24
chancellor’s award of attorney’s fees to Amanda.

                                      CONCLUSION

¶51.   The chancellor did not abuse his discretion in equitably dividing the parties’ property,

awarding alimony, requiring the purchase of a life insurance policy, or awarding attorney’s

fees. Accordingly, the judgment of the chancery court is affirmed in all respects.

¶52. THE JUDGMENT OF THE SIMPSON COUNTY CHANCERY COURT IS
AFFIRMED. ALL COSTS OF THIS APPEAL ARE ASSESSED TO THE
APPELLANT.

     IRVING AND GRIFFIS, P.JJ., BARNES, ISHEE, CARLTON, MAXWELL
AND FAIR, JJ., CONCUR. JAMES, J., CONCURS IN PART AND DISSENTS IN
PART WITH SEPARATE WRITTEN OPINION, JOINED BY LEE, C.J.

       JAMES, J., CONCURRING IN PART AND DISSENTING IN PART:

¶53.   I concur with the majority opinion as to the equitable division of the marital property.

Because of Amanda’s inability to pay the marital debt, I do not find that the chancellor

abused his discretion in the equitable division of the marital property. However, I find that

the chancellor abused his discretion by awarding permanent alimony and attorney’s fees. The

chancellor’s divorce judgment left John with essentially all of the marital debt, which far

exceeds his total assets and ordered him to pay permanent alimony of $2,900 per month.16



       16
         Some of the assignments in the property division are particularly notable. The
chancellor assigned $320,000 for the value of the marital home, with $263,789 owed on it
and $56,211 in equity. Amanda was awarded a Lexus that was worth less than what was
owed; the vehicle was valued at $46,000, although the lien was $54,610.92. Regardless,
John was ordered to pay the debt on the overvalued Lexus. The couple’s upkeep of their
five horses was simply an expensive hobby that further increases the debt owed by John.
John was ordered to pay Amanda $7,500 as the purchase of her interest in the couple’s
horses, even though the money spent on the horses was one of the factors that constituted
wasteful spending.

                                             25
¶54.   The chancellor further erred by ordering John to secure a $100,000 life-insurance

policy for the benefit of Amanda and to pay Amanda’s attorney’s fees of $38,085.93. At

trial, the chancellor spoke ad nauseam on the fact that John was faced with having to dig out

of a hole for a significant amount of time due to the “tremendous” amount of debt. However,

the chancellor did not balance Amanda’s needs with John’s ability to pay permanent alimony

and attorney’s fees, despite the detrimental effect of the property distribution on John. John

raises four issues in his brief, three of which I will address because of my opinion dissenting

in part.17 John objected to the award of alimony, life insurance, and attorney’s fees, which

is sufficient for this Court to fully address these issues on appeal based on the record before

us.

       I.     Alimony

              a.     The chancellor erred by considering alimony prior to
                     the distribution of marital property.

¶55.   We will not hesitate to reverse a chancellor’s decision if we find that the decision is

manifestly wrong, or that the court applied an erroneous legal standard. Lowrey v. Lowrey,

25 So. 3d 274, 285 (¶26) (Miss. 2009).

¶56.   “One of the goals of equitable distribution is to alleviate the need for alimony.” Elliott

v. Elliott, 11 So. 3d 784, 786 (¶8) (Miss. Ct. App. 2009) (citing Ferguson v. Ferguson, 639

So. 2d 921, 929 (Miss. 1994)). Accordingly, alimony should be considered only after the

       17
          The majority states repeatedly that John waived certain arguments because he did
not raise specific assignments of error, but this Court has examined the record to determine
if an error has occurred even when a litigant has filed a one-page brief with no authority that
generally alleged that the trial court's decision should be reversed. See Routt v. Miss. Emp’t
Sec. Comm'n, 753 So. 2d 486, 487-88 (¶4) (Miss. Ct. App. 1999).

                                              26
equitable division of the marital property. Id. (citing Marsh v. Marsh, 868 So. 2d 394, 398

(¶16) (Miss. Ct. App. 2004)). The chancellor considered and prematurely decided that he

would award alimony to Amanda prior to the division of marital property. Prior to

determining marital and nonmarital assets and property division, the chancellor stated:

       By the Court:        I’m talking about this. Okay. We’ve got the IRS deal.
                            Without the IRS deal, she would be entitled to half the
                            equity in the house.

       Mr. Reeves:          Right.

       By the Court:        And a reasonable amount of support. I don’t know
                            whether it’s temporary, whether it’s lump sum, whether
                            it’s [permanent], what the situation is. But I think, and I
                            haven’t heard the whole case, just from what I’ve heard
                            so far, based on the fact that she got a divorce based on
                            cruel and inhuman treatment. It’s a ten-year marriage.
                            She’s going to walk out of here with some type of
                            alimony. And I wouldn’t be doing my job, if I didn’t.
                            You can appeal it. And chances are, it’s not going to be
                            overturned. The amount might be, but the award won’t.

¶57.   Again, prior to property division and the findings of fact and conclusions of law, the

chancellor assured Amanda while she was on the stand that she would receive alimony:

       By the Court:        So I'm going to have to come up with a figure
                            somewhere. But I'm going to go through the factors. I'm
                            going to spell out if she's entitled to alimony. Okay. I'm
                            not supposed to even look at that until we do a Ferguson
                            evaluation. But when we look at a Ferguson situation,
                            there's not going to be anything there. The case law says
                            I can't even look at the Armstrong factors or consider
                            them until we go through those. But I've sat here for 6 or
                            7 days, ever how many it's been. And I've looked at the
                            Ferguson factors. I've got a page right here that outlines
                            the Ferguson factors, that outlines the Armstrong factors.
                            There's Hemsley. We don't have any children so we don't
                            have to look at Albright. But I've got the sheet right here

                                             27
                             that goes through every one of those things. And I've
                             had it since day one when we wrote it down. But I need
                             the medical insurance and I'm going to make a ruling.
                             But you're entitled to something. And I'm going to try to
                             protect you the best way I can. Okay?

       A:                    Yes, sir. Thank you.

       By the Court:         He’s got to dig out. And it’s going to take him a long
                             time to dig out, but he – – there’s some light at the end of
                             his tunnel. And when he digs out, he’s going to look
                             back and he’s going to have all these things and you’re
                             not going to have them. And whatever amount of money
                             I give you, you’ve got to pay taxes on it. You’ve already
                             learned that, haven’t you?

       A:                    Yes, sir.

       By the Court:         If you get remarried, it’s going to be gone.

¶58.   Accordingly, the chancellor committed manifest error by failing to complete the

equitable division of the marital property prior to considering whether a need existed

warranting an award of permanent alimony. See Williamson v. Williamson, 81 So. 3d 262,

275 (¶¶23-25) (Miss. Ct. App. 2012) (reversing an alimony award because the chancellor had

not completed an equitable division of the marital property prior to considering alimony).

The alimony award should be reversed and remanded for this reason alone.

              b.       The trial court erred by awarding permanent
                       alimony to Amanda after the overwhelming majority
                       of the parties’ marital debt had been delegated to
                       John.

¶59.   “The Mississippi Supreme Court has observed that, in the final analysis, one particular

aspect of an award cannot be finally determined to be fair or unfair until it is viewed in the

context of the entire award.” Dunaway v. Dunaway, 749 So. 2d 1112, 1118-19 (¶¶15-16)


                                              28
(Miss. Ct. App. 1999) (“In this case, we find little in the chancellor's findings touching on

Mr. Dunaway's ability to simultaneously (a) maintain a reasonably comfortable lifestyle for

himself, (b) pay the relatively large [permanent] alimony sum of $1,800 per month, and (c)

somehow satisfy a judgment in excess of $100,000.”). Like our decision in Dunaway, the

chancellor’s findings do not touch on John’s ability to maintain a reasonably comfortable

lifestyle for himself, pay permanent alimony of $2,900 per month, and somehow satisfy tax

debt exceeding his total assets by more than $350,000.18 Alimony and distribution of assets

are distinct, but interrelated, concepts, and where one expands, the other must recede.

Rogillio v. Rogillio, 57 So. 3d 1246, 1251 (¶16) (Miss. 2011) (citing Ferguson, 639 So. 2d

at 929). Here, the distribution of property expanded in favor of Amanda, but alimony

certainly did not recede. See Wells v. Wells, 35 So. 3d 1250, 1259 (¶44) (Miss. Ct. App.

2010) (finding that the division of property left no need for alimony, although the husband’s

nonmarital estate was valued at over $600,000 and the wife’s was valued at $3,550; however,

the wife was awarded assets in excess of $100,000 and none of the debt).

¶60.   The trial court found that $452,587.83 of the taxes owed by the parties was marital

debt, but assigned the entire balance of debt to John. We have “consistently held that

expenses incurred for the family, or due to the actions of a family member, are marital debt

and should be treated as such upon dissolution of the marriage.” Shoffner v. Shoffner, 909

So. 2d 1245, 1251 (¶17) (Miss. Ct. App. 2005) (citing Bullock v. Bullock, 699 So. 2d 1205,

       18
          It seems unlikely that John’s net income of approximately $13,000 per month will
be sufficient to allow John to get out of debt considering his obligations under the divorce
judgment especially since he will not be able to gain relief through bankruptcy based on the
facts of this case.

                                             29
1212 (¶31) (Miss. 1997)).

¶61.   The chancellor stated that he could not say “that either party was more wasteful than

the other.” However, the distribution seemed to be divided with a complete disregard to

Amanda's equally guilty excessive spending and wasteful dissipation of assets. Amanda was

equally responsible for contributing to the tax debt of more than $400,000, yet her tax-debt

slate is now clean and she was also awarded permanent alimony.

¶62.   John testified that Amanda managed the family money, handled their banking account,

and wrote nearly all of the checks for the family. Amanda wrote the checks for ATVs,

horses, vacations, vehicles, gifts, and other items for the family. Amanda kept track of

receipts and John’s work expenses necessary for filing tax returns, but she claimed that is

where her responsibility ended. Amanda was well aware that they needed to file their taxes,

but for three years this was not done. Amanda offered no explanation as to why the couple

did not follow through with filing the taxes other than she claimed that he made the money

and she relied on him to file. Nonetheless, John and Amanda had already experienced the

consequences of not paying taxes in previous years of their marriage, so I am unpersuaded

by any indication that she was unaware of the inevitable consequences of not filing. The

chancellor stated that both John and Amanda neglected to file tax returns. Despite this, the

chancellor assigned her a small amount of marital tax debt, yet awarded her permanent

alimony. She was relieved of a massive amount of debt by the property distribution because

all real and personal property the couple owned was subject to an IRS tax lien.

¶63.   “Generally, permanent alimony should be considered if one spouse is left with a



                                            30
deficit after the division of marital assets.” Elliott, 11 So. 3d at 786 (¶8) (citing Kilpatrick v.

Kilpatrick, 732 So. 2d 876, 880 (¶16) (Miss. 1999); Johnson v. Johnson, 650 So. 2d 1281,

1287 (Miss. 1994)). In determining the amount of support payable to the wife, a chancellor

must consider “not only reasonable needs of wife but also right of husband to lead as normal

a life as reasonably possible with a decent standard of living.” Massey v. Massey, 475 So.

2d 802, 803 (Miss. 1985) (citing Hopton v. Hopton, 342 So. 2d 1298, 1300 (Miss. 1977)).

John testified in response to Amanda’s request for relief: “I can’t do it. I could work every

day 365 days a year and I still wouldn’t do it. I couldn’t do it. It’s not feasible for me to do

it.”

¶64.    “[T]he purpose of alimony is not punitive, but instead, is designed to assist the spouse

in meeting his or her reasonable needs while transitioning into a new life.” Holley v. Holley,

892 So. 2d 183, 185 (¶7) (Miss. 2004) (citation omitted). The chancellor acknowledged both

Amanda and John lived well above their means in an affluent lifestyle. However, it appears

that John was punished for the couple’s wasteful and affluent lifestyle, while Amanda was

rewarded. Although Amanda was equally responsible for the wasteful spending habits, she

did not suffer any consequences as a result. Amanda is certainly not entitled to permanent

alimony to sustain her previous lifestyle while she was married. She testified that while

married, she “didn’t have any wants.” Any award seeking to restore her previous lifestyle

is patently unreasonable considering the massive tax debt that she and her husband

accumulated by their affluent and unreasonable standard of living that they enjoyed by not

paying taxes. Certainly, Amanda’s wish to keep living the life to which she was accustomed



                                                31
would constitute the reasonable-needs-of-a-spouse standard. Indeed, "[n]either our precedent

nor equity requires the chancellor to ensure a particular standard of living for the payee

spouse to the utter detriment of the payor spouse[.]" Rogillio, 57 So. 3d at 1252 (¶26)

(Waller, C.J., dissenting). The chancellor stated: “I’m not saying [Amanda is] the complete

innocent victim, but she’s going to be a victim of this situation. She’s not going to be the one

that has to work for the next 25 years to get out of it.”

¶65.   The chancellor obviously considered Amanda’s needs, but did not balance her needs

with John’s ability to pay. See Peterson v. Peterson, 129 So. 3d 255, 260 (¶26) (Miss. Ct.

App. 2013) (reversing and remanding for a chancellor to consider a spouse’s ability to pay

alimony while maintaining as normal a life as possible with a decent standard of living

because alimony awards in excess of a spouse’s ability to pay are per se unreasonable); see

also Bullock v. Bullock, 699 So. 2d 1205, 1212 (¶31) (Miss. 1997) ("The liabilities as well

as the assets of the parties must be taken into consideration when the chancellor effects an

equitable distribution of marital [property] and any other relief that may be appropriate such

as alimony[.]"). After all of the assets had been divided and the debt assigned, John was left

with the deficit, and Amanda was left with a positive estate. The chancellor ordered

permanent alimony despite acknowledging the looming debt:

       There's not going to be any way to pay it. He can go get a payment schedule
       with them. They will do that. And it's going to be a ton of money he's going
       to have to pay every month to them. And then whatever is left, we're going to
       divide up and deal with. Because they've got priority over all of us, including
       your client. And we've got to do something. When we're looking at what?
       Almost $500,000 worth of debt to the IRS and state. We've got to try to do
       something. But we've got an individual whose asset is his ability to make
       money. We are going to have to dig out of it. And we're not going to dig out

                                              32
       of it in a year. We're not going to dig out of it in an order of the court. We're
       going to have to go several years digging out of this and see where we are. If
       we didn’t have that debt to the IRS, it would be a simple case.

¶66.   Permanent alimony should not have been considered based on Amanda’s own

testimony concerning her needs. Throughout the trial, other than on one occasion where

Amanda simply testified that she was requesting permanent alimony on direct examination,

she consistently requested support in the nature of rehabilitative alimony. The chancellor

ignored the substance of Amanda’s testimony. Instead, the chancellor created an incentive

for her to remain idle and not reach self-sufficiency in transitioning into a new life, which

is all she sought. Amanda testified that she "would like enough to be able to support

[herself] and live in the same lifestyle [she] did before." Although she certainly is not

entitled to alimony to support her previous unreasonable lifestyle, she confirmed that she

wished to be able to support herself. See Pearson v. Pearson, 761 So. 2d 157, 166 (¶27)

(Miss. 2000) (finding that there was no reason that a thirty-six year-old woman in good

health and capable of working with no children could not go to college, her stated intention,

get a degree, and enter the work force with a lump-sum award).

¶67.   When asked by the chancellor what she wanted to be happy, Amanda replied, “Just

whatever can be given to me. I just want to be able to get back on my feet on my own.”

Again, when asked why she should be paid alimony, Amanda replied, “So I can get on my

feet and make something of myself.” Amanda, who already has an associate’s degree from

junior college and only lacked eighteen hours to complete a bachelor’s degree in psychology,

testified that she wished to return to college. However, Amanda, who worked part-time in



                                              33
a physician’s office, wished to earn a bachelor’s degree in healthcare administration.

Amanda estimated the cost of completing her degree with transferrable credits to be

approximately $30,000.

       Q:                    But you’re invoking the power of the government now
                             saying, “Judge, make my ex-husband, soon-to-be, pay me
                             my money so I can keep on living that way.” Right?
                             Right?

       A:                    No. I want him to provide for me to go to school so I can
                             better myself, so I won’t be working 36 hours for $10 an
                             hour.
       ....

       Q:                    How much alimony are you asking for?

       A:                    [$]3,000

       Q:                    [$]3,000 a month?

       A:                    Yes.

       Q:                    For how long? Forever?

       A:                    For as long as it takes.

       Q:                    I’m asking for it until I finish school and give me a year
                             after so I can get on my feet.
       ....

       By the Court:         Well, see. My question is, what do y’all want? Tell me
                             what you want and . . . would be happy with in this
                             situation? Do you know?

       A:                    Just whatever can be given to me. I just want to be able
                             to get back on my feet on my own.

¶68.   Here, equity demands that alimony such as rehabilitative alimony should be awarded

at best, if any, after considering John’s ability to pay. See Arrington v. Arrington, 80 So. 3d

                                              34
160, 165 (¶18) (Miss. Ct. App. 2012) (“[Rehabilitative alimony] is not intended as an

equalizer between the parties but is for the purpose of allowing the less able party to start

anew.”). The chancellor failed to enter a judgment that would promote Amanda’s self-

sufficiency. Amanda sought self-sufficiency, and the chancellor’s award of permanent

alimony defeats that goal of alimony based on the evidence presented in this case.

              c.      The chancellor erroneously applied the Armstrong
                      factors.

¶69.   "An equitable division of property does not necessarily mean an equal division of

property." Lowrey, 25 So. 3d at 285 (¶26) (quoting Chamblee v. Chamblee, 637 So. 2d 850,

863-64 (Miss. 1994)). It is apparent that the chancellor sought to use alimony as a tool to

equalize the relationship of the parties rather than equitably divide the marital estate and then

determine if alimony was necessary. See Williamson, 81 So. 3d at 274 (¶23) (finding that the

chancellor erroneously applied the Armstrong factors by awarding a spouse alimony in order

to create an equalization of the parties’ incomes). Similarly, the chancellor erroneously

applied the Armstrong factors to the facts and evidence presented in this case. In Davis v.

Davis, 832 So. 2d 492, 497 (¶19) (Miss. 2002), the Mississippi Supreme Court identified

seventeen factors that must be considered in deciding whether to award permanent alimony.

       (1) the health of the husband and his earning capacity; (2) the health of the
       wife and her earning capacity; (3) the entire sources of income and expenses
       of both parties; (4) the reasonable needs of the wife; (5) the reasonable needs
       of the child; (6) the necessary living expenses of the husband; (7) the estimated
       amount of income taxes the respective parties must pay on their incomes; (8)
       the fact that the wife has the free use of the home, furnishings and automobile;
       (9) the length of the marriage; (10) the presence or absence of minor children
       in the home; (11) the standard of living of the parties, both during the marriage
       and at the time of the support determination; (12) fault or misconduct; (13)


                                               35
       wasteful dissipation of assets; (14) the obligations and assets of each party;
       (15) the age of the parties; (16) the tax consequences of the spousal support
       order; and (17) such other facts and circumstances bearing on the subject that
       might be shown by the evidence.

Id. (citing Hemsley v. Hemsley, 639 So. 2d 909, 912 (Miss. 1994); Armstrong v. Armstrong,

618 So. 2d 1278, 1280 (Miss. 1993); Hammonds v. Hammonds, 597 So. 2d 653, 655 (Miss.

1992); Brabham v. Brabham, 84 So. 2d 147, 153 (Miss. 1955)).

¶70.   The record is inaccurate as to the actual age of Amanda, which may have contributed

to the chancellor erroneously applying the Armstrong factors. On September 25, 2013, when

the chancellor was making the findings of fact and conclusions of law, the chancellor stated

that Amanda was thirty-four years old at the time of a hearing. Moments later, when

discussing the Armstrong factors, the chancellor stated that Amanda was thirty-nine years

old. This is obviously incorrect. At the temporary-support hearing on January 10, 2011,

Amanda testified that she had just turned thirty-two years old. So, on September 25, 2013,

Amanda was thirty-four years old. The chancellor erroneously relied on the inaccurate age

of Amanda. Amanda’s age is particularly significant because she expressed her intentions

of going back to school in order to be able to support herself, which would make

rehabilitative alimony a more reasonable consideration.

¶71.   The chancellor also erroneously assigned misconduct on the part of John when

applying the “fault or misconduct” factor. The chancellor found that John had conceived a

child. “[M]arital misconduct is a viable factor entitled to be given weight by the chancellor

when the misconduct places a burden on the stability and harmony of the marital and family

relationship.” Hensarling v. Hensarling, 824 So. 2d 583, 597 (¶50) (Miss. 2002) (quoting

                                             36
Carrow v. Carrow, 642 So. 2d 901, 904-05 (Miss. 1994)). “A punitive approach, by contrast,

is explicitly disfavored.”   Id. (citing Chamblee, 637 So. 2d at 863). The divorce was

granted on grounds of cruel and inhuman treatment, with no evidence of adultery by John

presented at trial. The child was conceived after the temporary-support hearing. In no way

did the birth of the child place a burden on the stability and harmony of the marital and

family relationship. This fact should not have been considered, and the chancellor erred by

considering it. The only relevance of this fact would be prejudicial and for an improper

punitive purpose.

¶72.   The chancellor also erred by classifying John and Amanda’s marriage as a “long-term

marriage.” John and Amanda’s marriage lasted roughly ten years. This Court has classified

marriages of comparable durations as moderate at best. See Ericson v. Tullos, 876 So. 2d

1038, 1039, 1041 (¶¶5, 11-12) (Miss. Ct. App. 2004) (affirming the trial court’s decision not

awarding alimony to a quadriplegic spouse where the marriage of nine years was described

as a moderate-length marriage and there were no children); see also Amacker v. Amacker,

33 So. 3d 493, 498 (¶26) (Miss. Ct. App. 2009) (classifying a marriage of eleven years as a

mid-term marriage).

¶73.   Permanent alimony is not appropriate based on the facts and evidence of this case,

especially where the length of the marriage is not long-term and there are no minor children

that Amanda must support. See Carroll v. Carroll, 98 So. 3d 476, 482 (¶25) (Miss. Ct. App.

2012) (affirming a permanent-alimony award of $2,749.04 to a wife, who was forty-five

years old following a twenty-one-year marriage); see also Watts v. Watts, 99 So. 3d 751, 762



                                             37
(¶33) (Miss. Ct. App. 2012) (affirming a permanent-alimony award of $1,000 per month

where the payor spouse had an earning capacity of $150,000 per year where the parties

shared joint physical and legal custody of their twelve-year-old son following a roughly

twelve-year marriage and the wife was awarded one-half of all marital assets, including the

husband’s retirement. Id. at 755, 761 (¶¶2-3, 29)).

¶74.   It appears that rehabilitative alimony would be a proper remedy based on the record

before us, considering Amanda’s needs and John’s ability to pay. “Rehabilitative . . .

alimony is an equitable mechanism which allows a party needing assistance to become

self-supporting without becoming destitute in the interim.” Hubbard v. Hubbard, 656 So.

2d 124, 130 (Miss. 1995). Amanda expressed her goal to become self-supporting and a

rehabilitative-alimony award would be more suited for that purpose.

       II.    The trial court erred by ordering John to secure life insurance for
              the benefit of Amanda.

¶75.   Because I find that the chancellor erred in awarding permanent alimony, the decision

requiring John to secure a life-insurance policy for the benefit of Amanda must necessarily

be reversed. Moreover, the chancellor erred by failing to make a finding explaining why the

insurance policy was required.

¶76.   “An alimony payor may be required to maintain life insurance in an amount sufficient

to satisfy payment of alimony obligations that survive the payor's death.” Coggins v.

Coggins, 132 So. 3d 636, 644 (¶35) (Miss. Ct. App. 2014). Recognizing the possibility that

an alimony payor may fall behind in permanent-alimony payments and then die leaving those

vested payments unsatisfied, this Court has acknowledged the chancellor's authority to

                                            38
require the alimony payor to maintain a life-insurance policy to protect the recipient spouse

against such a contingency. Id. at 644-45 (¶36) (citing Johnson v. Pogue, 716 So. 2d 1123,

1134 (¶41) (Miss. Ct. App. 1998); Beezley v. Beezley, 917 So. 2d 803, 808 (¶17) (Miss. Ct.

App. 2005)).

¶77.   The chancellor did not address any concerns about John's inability to pay the

permanent alimony, which would serve as a basis for ordering the securing of a life-insurance

policy. If the chancellor had acknowledged concerns over John’s inability to pay, an award

of permanent alimony would not have seemed reasonable.

¶78.   In Coggins v. Coggins, 81 So. 3d 285, 290 (¶15) (Miss. Ct. App. 2012), we reversed

and remanded a portion of a chancellor’s order requiring the payor to designate the payee as

a beneficiary on a life-insurance policy because “the chancellor did not specifically explain

the reason for his ruling.” Id. On remand, the chancellor explicitly reasoned that the

insurance policy was “to insure the payment of alimony in order to compensate [the payee]

and allow her to survive” if the payor predeceased her. Coggins, 132 So. 3d at 644 (¶34).

Here, the chancellor did not give any explanation as to why he ordered John to secure life

insurance. The chancellor disregarded John's ability to pay in the same manner as he did

when he awarded alimony. This issue should be reversed and revisited on remand, if

necessary.

       III.    The trial court erred by ordering John to pay Amanda’s attorney’s
               fees.

¶79.   The chancellor erred by awarding Amanda attorney’s fees of $38,000, which appears

excessive for a divorce case. In addition to ignoring John’s ability to pay permanent alimony,


                                             39
the chancellor also ignored John’s ability to pay the attorney’s fees.

¶80.   "The party seeking attorney's fees is charged with the burden of proving inability to

pay; usually where the party is able to pay his or her own attorney's fees, an award of such

fees is inappropriate."   Duncan v. Duncan, 915 So. 2d 1124, 1128 (¶16) (Miss. Ct. App.

2005) (citing Riley v. Riley, 846 So. 2d 282, 287-88 (¶23) (Miss. Ct. App. 2003); Jones v.

Starr, 586 So. 2d 788, 792 (Miss. 1991)). In considering awarding attorney’s fees, we apply

the factors enumerated in McKee v. McKee, 418 So. 2d 764, 767 (Miss. 1982):

       The fee depends on consideration of, in addition to the relative financial ability
       of the parties, the skill and standing of the attorney employed, the nature of the
       case and novelty and difficulty of the questions at issue, as well as the degree
       of responsibility involved in the management of the cause, the time and labor
       required, the usual and customary charge in the community, and the preclusion
       of other employment by the attorney due to the acceptance of the case.

Id.

¶81.   The chancellor erred by failing to evaluate John’s financial position under McKee.

Ordering John to pay attorney’s fees in addition to all of his individual tax debts and the

marital debt assigned to him following the property division was unreasonable. Moreover,

the chancellor acknowledged that the rate charged by Amanda’s attorney exceeded the usual

and customary charge in the community.

¶82.   I would also find that Amanda has failed to meet her burden of proving the inability

to pay her attorney’s fees. Amanda had the ability to pay her attorney’s fees through her

parents. Because Amanda must prove inability to pay, it becomes necessary to prove that she

is obligated to pay her parents back. I am unpersuaded by Amanda’s testimony alone that

she was obligated to pay, which served as the sole basis for reaching that conclusion:

                                              40
       Q:              And who has been paying them for you?

       A:              My parents have paid all of it.

       Q:              Okay. And what, if anything, would you have to do with your
                       parents or for your parents since they have loaned you that
                       money?

       A:              I have to pay every bit of that back.

       Q:              Okay. And is there any way that you can pay that back?

       A:              No, sir.

¶83.   The majority relies on Branch v. Branch, 2013-CA-02120-COA, 2015 WL 5332359,

at *2 (Miss. Ct. App. Sept. 15, 2015), in affirming the attorney’s fee award, but that case is

distinguishable from this case. There was no evidence that Amanda’s parents expected to

be reimbursed for the attorney's fees they provided in the form of a contract or otherwise,

when they obviously knew that according to her testimony, she had no funds to pay them.

Moreover, Amanda never used the term “loan” as is indicated by the majority. Amanda’s

attorney classified the payments as a “loan” on direct examination. Any moral obligation that

Amanda felt to pay her parents back is unpersuasive and should not have been considered.

In reality, it is extremely unlikely that her parents will require her to repay the attorney’s fees.

According to testimony, it was not uncommon for Amanda’s parents to give Amanda and

John large sums of money when she asked, such as a check for $25,000 when Amanda

simply asked for “twenty-five,” although she meant $2,500. Her parents also provided a

$500-per-month gift to Amanda while she was in school and married. Thus, her testimony

alone was insufficient to support the award. No amount of attorney’s fees should have been



                                                41
awarded based on the record before us.

¶84.   For these reasons, I would reverse the award of permanent alimony and remand for

a redetermination of alimony, if at all, after considering the property division, and John’s

ability to pay. If alimony were then awarded, the chancellor could reconsider if any life

insurance might be necessary and provide reasoning as to why it would be necessary. I

would also reverse the award of attorney’s fees and remand for a proper determination of the

amount of attorney’s fees, if any.

       LEE, C.J., JOINS THIS OPINION.




                                            42